LEMMON, Judge,
concurring in denial of rehearing.
I concur in the denial of rehearing on the basis that Foster failed to prove his claim for his own labor by a preponderance of the evidence.
While a “cost plus” contractor may charge for his own time spent in labor, since his actual labor would otherwise have to be performed by another laborer as an item of cost, the contractor bears the burden of proving the amount of his actual labor.
The record shows Foster charged as many as 53 hours in a week for his own labor on various jobs in progress and charged as much as 45 hours one week to the Soule job alone. Such charges are suspect when the person also claims to be supervising laborers and subcontractors and ordering materials for the several jobs. Furthermore, testimony by others aS to whether Foster performed full time carpenter labor is weak and unconvincing.